Title: From Alexander Hamilton to Thomas Sim Lee, 29 August 1794
From: Hamilton, Alexander
To: Lee, Thomas Sim



Philadelphia August 29th. 1794
Sir

I am directed by the President of the United States to communicate to you his desire.
That such part of the Militia of the State of Maryland which by a Letter from the Secretary at War of the   instant You were requested to hold in readiness, as may have been allotted by you to the Eastern Shore of the State, may be assembled and marched without delay to the Town of Baltimore, there to receive further orders. The detachments from the other parts of the State will wait for future direction.
From the nature of the co-operation intended, Williamsport has appeared an eligible place of general Rendezvous for the Militia of Maryland. But if there are any reasons of weight which lead to a preference of Hagers Town the difference is not considered here as material.
If the local situation of any of the Militia called for shall require a more Westerly rendezvous, it is with your Excellency to appoint it as well as any other place or places of particular Rendezvous in the way to the general ones which may appear expedient.
The intention is to send to Williamsport or Hagars Town, as the one or the other shall be preferred by you, the Artillery, Ammunition, Tents and other Camp equipage and whatsoever else is necessary to go from hence. If an alteration in this plan should appear to you adviseable it is requested that it may be notified without delay. Your orders for assembling the Militia cannot well issue before the first of September. For particular reasons it is wished that they may be dated on that day.
George Gale Esquire has been requested to undertake the arrangement for all supplies both in the Quarter Master & Commissary lines; and for that purpose to confer with you.

Your Excellency will oblige by advising frequently of the progress of the operation and of any thing which may occur requiring attention here.
With great respect & Esteem   I have the Honor to be   Your Excellencys   Most Obedient Servant

A Hamilton
His ExcellencyThom S Lee Esqr.Governor of Maryland

